PER CURIAM.
Appellant challenges the order designating him a sexual predator. Appellant was adjudicated guilty under section 847.0135(3) and (4), Florida Statutes (2009). As the State properly concedes, neither of these violations are qualifying offenses under the Florida Sexual Predators Act, section 775.21, Florida Statutes. Thus, the trial court erred in designating Watkins a sexual predator because he does not qualify for such a designation under the plain language of the Act.
Although conceding error, the State urges that we remand with instructions that Appellant be designated a sexual offender pursuant to section 943.0435, Florida Statutes. However, that section “contains no provision for a court order designating offenders as sexual offenders; they attain that status merely by virtue of then’ convictions.” Harvey v. State, 17 So.3d 890, 891 n. 2 (Fla. 4th DCA 2009).
Accordingly, we reverse that portion of the order that designates Appellant a sexual predator and remand with instructions that the designation be stricken from the judgment.
REVERSED AND REMANDED.
PALMER, TORPY and COHEN, JJ., concur.